DENTON, Justice
(dissenting).
I respectfully dissent.
Texas has long followed the view that there can be no recovery under an accident policy containing a “sole cause” or “exclusionary clause,” where the insured’s preexisting physical condition contributed to or cooperated with the accident in producing death or injury. Mutual Benefit Health and Accident Ass’n. v. Hudman, 398 S.W.2d 110 (Tex.1965); American National Ins. Co. v. Briggs, 70 S.W.2d 491 (Tex.Civ.App.1934, writ dism’d); Combined American Insurance Company v. Tunnell, 311 S.W.2d 76 (Tex.Civ.App.1958, no writ) ; Standard Life & Accident Insurance Co. v. Roberts, 318 S.W.2d 757 (Tex.Civ.App.1958, writ dism’d).
The insurance company affirmatively pleaded the exclusions of pre-existing lung and heart diseases which contributed to the loss. These pleaded exclusions thus raised the issue of coverage. The insurer having pleaded the exclusion clauses of the policy as a defense under Rule 94, T.R.C.P., it was the plaintiff’s burden to establish that the death of her brother did not result from, or was not contributed to by the pre-existing lung or heart disease. Sherman v. Provident American Insurance Company, 421 S.W.2d 652 (Tex.1967); Hardware Dealers Mut. Insurance Co. v. Berglund, 393 S.W.2d 309 (Tex.1965); International Travelers Insurance Ass’n. v. Marshall, 131 Tex. 258, 114 S.W.2d 851 (1938); American Exchange Life Insurance Company v. Willis, 433 S.W.2d 945 (Tex.Civ.App.1968, no writ); Powell v. American Casualty & Life Co., 250 S.W.2d 744 (Tex.Civ.App.1952, writ ref. n. r. e.); Rule 94 T.R.C.P.
In a case which I believe to be controlling here, this Court held in Stroburg v. Insurance Company of North America, 464 S.W.2d 827 (Tex.1971): “Under the provision of Rule 94, T.R.C.P., the plaintiff has the burden of proving not only that the death of his father resulted directly and independently of all other causes from bodily injuries caused by accident but also that it was not caused by and did not result from the ulcer and emphysema.” That is to say, the insured had the burden of proof not only to come within the coverage provision, but also to negative the pleaded exclusionary provisions of the policy.
The question of the sufficiency of the evidence to support the jury findings was not before the court of civil appeals and is not before this Court. Although the court of civil appeals has held the jury’s answers are in irreconcilable conflict and will not support the judgment, the principal 'question before us is whether or not the plaintiff has sustained its burden to prove a cause of action for recovery under the insurance policy as pleaded.
Under the clear holding in Stroburg the plaintiff had the burden of proving that the deceased was within the coverage provision of the policy, and that the loss did not come within the pleaded exclusionary provision of the policy. Special Issue No. 1 submitted the coverage provision, and Special Issues No. 3 and 4 submitted the exclusions. These three special issues formed the basis for plaintiff’s cause of action against the insured. These were the issues upon which plaintiff relied for recovery under the terms of the insurance policy sued upon.
In my opinion there is no fatal conflict under the Little Rock Furniture Manufacturing Co. v. Dunn, 148 Tex. 197, 222 S. W.2d 985 (1949). If we take the affirmative answer to Special Issue No. 1 alone, and disregard the answers to Special Issues 3 and 4, the plaintiff would not be entitled to a judgment. On the other hand, if we have affirmative answers to Special Issues 3 and 4 alone, and if we disregard the answer to Special Issue No. 1, judg*681ment will still be rendered against the plaintiff. This is so in both instances because the plaintiff has failed to prove all the elements of her cause of action. I would hold the burden was upon the plaintiff to secure favorable findings to all three special issues submitted in order to support a judgment in her favor. She has failed to discharge this burden.
I would reverse the judgment of the court of civil appeals and affirm the judgment of the trial court.
GREENHILL, C. J., joins in this dissent.